Citation Nr: 1235075	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected chondromalacia of the right knee. 

2.  Entitlement to a disability rating greater than 10 percent for service-connected chondromalacia of the left knee. 

3.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied the claims of entitlement to an increased disability rating for the service-connected chondromalacia of the right and left knees. 

In September 2010, the Board remanded the appeal, to include the raised issue of entitlement to a TDIU, for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's chondromalacia of the right knee has been manifested by full extension and flexion limited to at most 118 degrees.

2.  Throughout the rating period on appeal, the Veteran's chondromalacia of the left knee has been manifested by full extension and flexion limited to at most 114 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2011).

2.  The criteria for a disability rating greater than 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to increased ratings for right and left knee disabilities, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a March 2006 letter, he was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2006.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

In the September 2010 remand, the Board requested that the AOJ attempt to obtain any outstanding medical records and schedule the Veteran for a VA examination to determine the severity of his knee disabilities.  In an October 2010 letter, the AMC asked the Veteran to identify any medical care providers who have treated him for his disabilities.  He did not reply.  Nonetheless, the AMC obtained updated VA medical records.  Later that month, the AMC afforded the Veteran an examination.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, as it provides findings pertinent to the rating criteria to evaluate the Veteran's disabilities.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran is seeking increased ratings for his knee disabilities.  He filed his claim on December 23, 2005.

The Veteran's knee disabilities have been rated under Diagnostic Code 5260-5014, 38 C.F.R. § 4.71a (2011), and are thus evaluated on the basis of residuals under Diagnostic Code 5014 for osteomalacia.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5014 provides that the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent rating requires limitation of flexion to 60 degrees, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a 30 percent rating requires limitation of flexion to 15 degrees.  Id.

Under Diagnostic Code 5261, a 0 percent rating requires limitation of extension to 5 degrees, a 10 percent rating requires limitation of extension to 10 degrees, a 20 percent rating requires limitation of extension to 15 degrees, a 30 percent rating requires limitation of extension to 20 degrees, a 40 percent rating requires limitation of extension to 30 degrees, and a 50 percent rating requires limitation of extension to 45 degrees.  Id.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71 (2011). 

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004). 

Separate ratings may also be assigned under Diagnostic Code 5257 for other knee impairment or 5258-5259 for cartilage impairment, and Diagnostic Code 5010, where there is x-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

After a careful review of the record, the Board finds that an increased rating is not warranted for either knee disability.  

A January 2006 VA examination report reflects complaints bilateral knee pain and locking with intermittent flare-ups.  Examination showed tenderness of both knees, no instability, but positive McMurray tests bilaterally.  Range of motion of the right knee was from 0 to 118 degrees, with pain beginning at 85 degrees.  Range of motion of the left knee was from 0 to 114 degrees, with pain beginning at 75 degrees.  The examiner noted that there was pain at 25 degrees during passive extension of the right knee and pain at 15 degrees during passive extension of the left knee.  X-rays showed well-preserved joint spaces, no effusion, and no acute fracture or dislocation, but there was a small posterior osteophyte formation on the right patella.  The examiner noted that the Veteran's function during a flare-up cannot be estimated without undue speculation.

VA medical records from July 2005 to July 2011 generally reflect complaints of bilateral knee pain.  Of note, a December 2005 treatment note reflects complaints of knee pain when standing for a long period of time.  An April 2006 note reflects that examination showed full painful range of motion of both knees.  A June 2006 note reflects complaints of giving way of the right knee, examination findings of full range of motion of the right knee, and a diagnosis of rule out torn right medial meniscus.  An August 2006 note reflects that an MRI of the right knee showed degenerative menisci but no definite tear and some increased uptake along the joint surface suggestive of early arthritic changes, and that the Veteran was issued elastic knee sleeves at his request.  A July 2010 note reflects the Veteran's request for hinged knee braces.  A May 2011 note reflects that examination showed crepitus with range of motion of the knees.

The most recent VA examination was conducted in October 2010, for the specific purpose of evaluating the current severity of the Veteran's service-connected bilateral knee disability.  The report of examination reflects complaints of bilateral knee pain, weakness, locking, and swelling.  Although the Veteran initially complained of giving way, upon further questioning it was determined that the knees do not give way but only lock.  The Veteran denied having flare-ups but reported having constant pain.  Examination showed no objective evidence of edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, weakness, weakened movement, fatigability, or incoordination.  Range of motion of both knees was from 0 to 140 degrees, with pain at the ends of flexion bilaterally.  There was no additional limitation of motion after repetitive motion.  X-rays showed well-preserved joint spaces, no effusion, and no acute abnormality, but there was a small posterior osteophyte formation on the right patella which reportedly had no significance.  The examiner commented that locking was not observed or repeatable during the examination.  The examiner noted that the Veteran could have further limitation of range of motion, pain, and functional capacity during a flare-up but that the amount of additional loss cannot be estimated without resorting to mere speculation.

Given the above, even considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, these findings do not support a compensable rating under either Diagnostic Code 5260 or 5261 for either knee.  In this regard, the Board notes that the Veteran experienced pain during range of motion testing during both VA examinations; however, his knees demonstrated full extension and flexion limited to at most 118 degrees on the right and at most 114 degrees on the left.  As these findings do not even meet the criteria for a 0 percent rating under either code, neither a higher rating under Diagnostic Code 5260 nor a separate compensable rating under Diagnostic Code 5261 is warranted.  See VAOPGCPREC 09-04.  

The Board acknowledges the Veteran's complaints of locking.  The Board finds that he is competent to provide lay evidence of such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the record fails to show any objective evidence of locking on examination.  In this regard, the October 2010 examiner indicated that locking was neither observed nor reproducible during the examination.  As such, the Veteran's statements regarding locking are not supported by the record and, hence, are less probative than the objective medical findings.  Thus, a separate rating under Diagnostic Code 5258 for either knee is not warranted.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also acknowledges the Veteran's complaints of giving way during the April 2006 visit and the October 2010 VA examination.  Although he is competent to provide lay evidence of such symptoms, see Layno, 6 Vet. App. 465, the record again fails to show any objective evidence of subluxation or lateral instability on examination.  Moreover, it was determined during the October 2010 examination that he did not actually experience giving way of the knees.  As such, his statements regarding giving way are not supported by the record and, hence, are less probative than the objective medical findings.  Similarly, although the record shows that he has requested and has been provided braces for his knees, which suggests he has instability, the Board reiterates that the objective evidence of record fails to show such instability.  Thus, a separate rating under Diagnostic Code 5257 for either knee is not warranted.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board has also considered other applicable rating criteria.  However, after review, with no objective evidence of ankylosis, or malunion or nonunion of the tibia and fibula of either knee, the Board finds that no other Diagnostic Code provides for a higher rating.  

In regard to any arthritis, the Board has further considered the provisions of 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5003.  While an August 2006 VA clinical record indicated there was an MRI suggesting early arthritic changes, the latter October 2010 examination report indicated contemporary X-rays revealed no arthritis of the knees.  As the weight of the medical evidence demonstrates no arthritis affecting the knees, these provisions are no for application under the circumstances of this case.

In conclusion, a disability rating greater than 10 percent is not warranted for chondromalacia of either knee at any time during the rating period.  The Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of his disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

A disability rating greater than 10 percent for service-connected chondromalacia of the right knee is denied. 

A disability rating greater than 10 percent for service-connected chondromalacia of the left knee is denied.


REMAND

Unfortunately, another remand of the TDIU claim is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran's Virtual VA file reveals that in a July 2010 rating decision the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective February 19, 2010.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran is service-connected for PTSD (rated as 30 percent), chondromalacia of the right knee (rated as 10 percent), and chondromalacia of the left knee (rated as 10 percent), for a combined evaluation of 50 percent.  Thus, he does not meet the above percentage standards of 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

In this case, the Veteran contends that his service-connected knee disabilities prevent him from working, and the record shows that he has not worked since 2006.

Although the Veteran has asserted that he cannot work due to his knee disabilities, the Board has a duty to consider all of his service-connected disabilities, which now include PTSD.  However, in the March 2012 supplemental statement of the case (SSOC), the AMC limited its consideration of whether the Veteran meets the criteria for a TDIU to just the knee disabilities.  The AMC did not acknowledge the recently service-connected PTSD.  The AMC must readjudicate the claim with consideration of the PTSD.  In this regard, the record shows that the Veteran is unemployed but his service-connected disabilities do not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Thus, in accordance with this remand, the RO shall reconsider the issue of entitlement to TDIU on an extraschedular basis, to include consideration of referral of the claim to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

Lastly, the Veteran receives treatment from the Jackson VA Medical Center (VAMC), and the record contains treatment notes dated through July 2011.  Thus, the AMC should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Jackson VAMC since July 2011.

2.  Thereafter, review all the relevant evidence and readjudicate the issue of entitlement to TDIU on an extraschedular basis, to include, if deemed necessary, referral to the Director of Compensation and Pension Service for extraschedular consideration.  It is noted that the Veteran is now service-connected for PTSD.

3.  If the RO/AMC's decision remains unfavorable to the Veteran and his TDIU claim on an extraschedular basis is denied, the Veteran and his representative shall be provided with an SSOC, which includes consideration of all of the evidence in the Veteran's Virtual VA file, and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


